 176DECISIONSOF NATIONALLABOR RELATIONS BOARDAeroEngineeringCorporationandLodge 1303,InternationalAssociationofMachinistsandAerospace Workers,AFL-CIO. Case 23-CA-3096June 30, 1969DECISION AND ORDERBy MEMBERSFANNING, BROWN, AND JENKINSOn December 20, 1968, Trial Examiner LloydBuchanan issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpracticesallegedinthecomplaintandrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the Trial Examiner'sDecision, the exceptions and brief, and the entirerecord in this case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer as detailed hereinafter.As noted in the Trial Examiner's Decision,evidence was adduced that on August 8 or 9, 1967,theUnion exhibited to the Company a number ofauthorization cards it claimed were signed by amajorityof employeesinanappropriateunit.Thereafter, on September 11, 1967, the Companysigned a recognition agreement according the Unionrecognition as the sole collective-bargaining agentforthe employees of this unit and the Unionrequested bargaining. The record facts, which werelargely stipulated, does not disclose what transpiredimmediately after the demand for bargaining butpresumablynobargainingofconsequencetranspired, and thereafter on January 23, 1968, theUnion filed a charge in Case 23-CA-2940 alleging arefusaltobargain.Pursuant to a settlementagreement approved by the Regional Director onFebruary 21, 1968, the Company and the Union metincollective-bargaining sessions onMarch 6, 21,and 27, May 29, and July 8, 1968. On August 1,1968, the Company questioned the appropriatenessof the unit claiming that its merger with theAmerican Power Stage Company made a singleplant unit inappropriate, and on August 5 it refusedto bargain. Thereafter, the Company also questionedwhether theUnion represented amajorityofemployees.Relying on the Board's decision inJosephineFurnitureCompany,172NLRBNo.22,RespondentcontendsthattheUnionneveraffirmativelyestablishedthat it represented amajority of employees in an appropriate unit whenit recognized the Union on September 11, 1967, andthat the Union, through the auspices of the GeneralCounsel,must now establish that fact as aprerequisite to any finding of a refusal to bargainhere.TheTrialExaminerrejectedRespondent'scontention,concluding that the facts here weredistinguishable,and that therefore the principleexpressed inJosephine Furnitureisnot applicablehere.We agree.Like the Trial Examiner, we conclude that thesingleplant unit originally recognized and bargainedfor is an appropriate unit. The only remaining issueconcerns the Union's majority status, and whethertheGeneralCounselmustnow affirmativelydemonstrate the Union's majority either at the timeof the original recognition on September 11, 1967,or as of the refusal to bargain on August 5, 1968.We conclude that in these circumstances suchdemonstration is not required.While we recognize that invoking a doctrine ofwaiver or laches is not normally applicable to thequestion of majority status, we are persuaded froma legalas well as a policy standpoint, that to permitanEmployer to raise a belated challenge to theUnion'smajority some 11 months after grantingrecognitionandsubsequenttoasettlementagreement,would be an unstabilizing factor inbargaining,wouldunnecessarilyundermine thesettlement agreement previously reached, and wouldconstitute an inducement to "gamesmanship" whichwould not effectuate the policies of the Act. In sum,therefore,we find that by Respondent's recognitionoftheUnion, its execution of a settlementagreement in which it agreed to bargain with theUnion, and its subsequent actual bargaining with theUnion,thattheUnionhasestablishedapresumption of majority.' Respondent did not rebutthatpresumption. In fact,Respondent candidlyconceded at the hearing that, apart from the reasonspreviously stated, it had no `reason or evidence fornow challenging the Union's majority.We conclude, therefore, that having failed torebut the Union's presumption of majority, theRespondent's refusal to bargain is violative ofSection 8(a)(5) and (1) of the Act.'This did not foreclose the Respondent from proving that the Union didnot in fact represent a majority at the time of its original recognition onSeptember 11, 1967. Here the Respondent is contending that some 11months after Its original recognition,theUnion must now affirmativelydemonstrate its majority For the reasons previously stated,we find thatthe burden of proceeding has shifted to the Respondent'Member Brown agrees that Respondent violated Sec.8(a) (5) of theActRespondent,byexecutingasettlementagreement,whichacknowledged an obligation to bargain with the Union,assumed anobligation to bargain for a reasonable period of time thereafter withinwhich to conclude a contract;and, in the circumstances herein,Respondentdid not fulfill this bargaining obligation177 NLRB No. 31 AERO ENGINEERING CORP.177ORDERPursuant to Section 10(c) of the National LaborRelationsAct,as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Aero EngineeringCorporation,Houston, Texas, its officers, agents,successors,and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONBUCHANAN, Trial Examiner: The complaint herein(issuedOctober 10, 1968; charge filed August 8, 1968), asamended,alleges thatthe Company has violated Section8(a)(5) and (1) of the National Labor Relations Act, asamended, 73 Stat. 519, by refusingsinceAugust 5, 1968,tobargainwith the Union as collective-bargainingrepresentative.The answer,asamended,denies theappropriateness of the unit, alleges that the Company'srecognitionwas of a minorityunion,and denies theallegationsof violation.The case was tried beforeme inHouston, Texas, onOctober 28 and 29, 1968, no witnesses being heard, asindicated below. Counsel were heard in oral argument atthe close of the trial.Upon the entire record in the case, I make thefollowing:FINDINGS OF FACT (WITH REASONSTHEREFOR) ANDCONCLUSIONS OF LAW1.THE COMPANY S BUSINESS AND THE LABORORGANIZATION INVOLVEDThe facts concerning the Company's status as a Texascorporation, the nature and extent of its business, and itsengagement in commerce within the meaningof the Actare admitted. I find and conclude accordingly. I also findand conclude that, as admitted, the Union is a labororganization within the meaning of the Act.If.THE ALLEGED VIOLATION OF SECTION 8(AX5) AND (1)As the issues were definedat the openingof the trial, itbecame clear that therewas nodispute concerning certainfacts.'Thus it was agreed that:1.On August 8 or 9, 1967, the Union exhibited to theCompany, but not singly, a batch of cards which itclaimed were signed by a majority of the employees in theunit alleged.2.On August 10 and September 11, 1967, respectively,theCompanysigned agreementswith Lodge 15 of thisInternationalUnion and with Lodge 1303, the ChargingUnion, in which it accordedrecognitionas "sole collectivebargaining agent" for the Company's unit employees.3.On September 11 the Union requested that theCompany bargain with it.4.About February 1, 1968, the Company by mergerbecame associated with American Power Stage Company,which has employees who perform functions similar toWe shall note below the exclusion of testimonyby which the Companyhoped byexploratory questioning to adduce evidence which I ruled wouldbe inadequate and improperly offered to overcome the effect of theestablished facts.those of the employees in the unit theretofore recognized,and the relationship between the two companies wasformalized on May 28.5.Pursuant to a settlement agreement in Case23-CA-2940, approved by the Regional Director onFebruary 21, 1968, the Company and the Union met incollective-bargainingsessionsonMarch 6, 21, and 27,May 29, and July 8.6.OnAugust 1 the Company questioned theappropriateness of the unit as recognized.7. Since August 5 the Company has refused to bargain.Agreed upon at the hearing as being in dispute was:8.Whether, as it claimed, the Company about August 8or 9 questioned the Union's majority.9.Whether, as it claimed, the Company at that timeasked to see the cards, which had been displayed orexhibited as noted above.10.Whether, as it claimed, the Union at that timeoffered to submit the cards for examination by animpartial third party.11.Whether the Union had a majority of cards at thattime.It was further agreed that to be determined as issues oflaw were:12.Whether the recognition agreement of September11, 1967, was valid, the Company here claiming that therewas no majority when recognition was accorded on eitherAugust 10 or September 11.13.Whether the unit alleged is inappropriate because itdoes not include employees of both the Company andAmerican Power Stage.As I informed counsel at the trial, I was not inclined toreceive testimony concerning the Union's majority andrequests to see and offers to submit the cards forinspection since it appeared that any such questionsmerged in and were superseded by the recognitionagreements.Also, such an issue at this time would gobehind the settlement agreement entered into between thepartiesand approved by the Regional Director onFebruary 21. Even if the Company asked to see the cardson August 8 or 9, 1967, and was refused, it could beargued with equal persuasiveness or lack thereof, as withequal vigor, that the Company at that time doubted themajority or conversely that it did not in good faithquestionthemajoritysinceitthereaftergrantedrecognition.There is no basis for now preferring eitherposition over the other; and this is reason for relying onthe superseding recognition accorded in writing.But in thelight of the Board's opinion in theJosephineFurniturecase,' cited to me by the Company and onwhich the Board may here conceivably rely, I stated that Iwould receive' testimony on the facts in dispute, leaving itto the Board to distinguish the cases further should it sodesire.Iruled further,with respect to the questionwhether the Union actually had a majority in 1967, that ifany testimony were properly to be received on that pointthe burden of going forward with the evidence was on theCompany in view of its various acts which indicatedrecognition of the Union.''Josephine FurnitureCompany, Inc, 172 NLRB No 22Iwould pointout, as the Board noted, thatKeller Plastics Eastern Inc,157 NLRB 583,involved a subsequent loss of majority (not here claimed)and a claim by arival labor organization (not here claimed).'The General Counsel's objection to the Company calling his witnesseslacked merit called by the Company, they would not be his witnesses'Cf.N LR B v. Sehon Stevenson& Company,Inc..386 F2d 551 (C.A.4), where the court declared:"Where the employer has conducted his owninvestigation, the results of which confirm the union's claim, we think it 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith the General Counselrestingat this point,counselfor the Company stated as he had earlier that he wantedtocallseveralunionrepresentativesaswitnesses.Hedeclared however that he could only assume that theBoard's Field Examiner on investigation had found thattheUnion represented a majority, and that he did notknow what the unionwitnesseswhom he now intended tocallwould testify: he assumed that they would claimmajority for the Union.This is not a case where the Companymaintains,correctly or not, that it is entitled to put the Union toproof of its majorityin a Board-conducted election. TheCompany did in fact recognize the Union as majorityrepresentative,and it negotiated with the Union. Theadmissionthat the Company has no proof of the Union'slack of majority itself supports a finding that it did notact in good faith when on August 1, 1968, it questionedthatmajority.Although as noted above I had declaredthat, despite my doubts on that point, I would, because ofconceivable interpretationof the Board'sopinion inJosephine Furniturerequiringproof of majority wheresuch proof was not earlier produced, receive evidenceconcerningthe Union's majority, I did not now permit theCompany to call union representatives in that connectionand with respect to the 1967 cards. I advised counsel thatIwould not permithim to engage in a fishingexpedition.To receive proof after the burden has shiftedis one thing;itisquite another to permit counsel to explore forpossibilities at the trial.Beyond that, it is clear that, when the Companyrecognized the Union in 1967 and thereafter on August 8,1968, when it refused to bargain, it did not in good-faithdoubt and it had no knowledge or basis for doubting themajorityconcerningwhich it now sought to explore. Therecognition and concessionof majority in September 1967and February 1968 and in thebargaining sessionsbetweenMarch and July were not readily to be questioned inAugust 1968; and I therefore rejected the Company'ssubjectivelyuncertainattempttoadduceevidenceconcerning the 1967majority.After this ruling, notestimony was offered to support either the Company'sclaimthat it had on August 8 or 9, 1967, asked to see thecards or the Union's that it had offered to submit them toan impartialthird party.Ifind and conclude that the Company did not act ingood faith when 10-1/2 months after it recognized theUnion, it questioned the majority and its own recognition.As forextensionof the unit because the Company mergedwith another, it would too conveniently set aside its ownagreements.Beyond this, we must bear in mind that ithere raises the question although it continued after themerger to bargainwith respect tounitemployees alone.The Company may not lawfully claim that the unit wasenlarged by the merger. Nor could it refuse unilaterally toreliably establishes the union'smajority and the employer's lack of anygood faith doubt of it Resurrection of that doubt,after the investigation,requiresmuch more than a very general,unspecific and unelaboratedsuggestion..."In the instant case,the employer did not conduct aninvestigationBut recognition without further investigation is no lesscompatible with acceptance of the Union'smajonty.Here we can in thequoted statement substitute recognition of the Union for conduct of aninvestigation and, paraphrasingSehon Stevenson,declare- "Resurrection ofthat doubt after the long-standing recognition requires much more .. .- And to saythat much more is required is anotherway ofsaying that theburden of going forward with evidence has shifted to the party of whom itisthus required.As for "a very general,unspecific and unelaboratedsuggestion,"the nature and quality of the Company's suggested proof arenoted belowbargain with respect to the employees in the unit which ithad defined.Ifind and conclude that the following is an appropriateunit within the meaning of Section 9(b) of the Act:Allof the Company's production and maintenanceemployees, including plant clerical employees, excludingalladministrativepersonnel,watchmen, guards andsupervisors as defined by the Act.In theBernhard-Altmanncase,' correctly cited by theCompanyasauthorityforsettingasideacollective-bargaining agreement, it was found that therehad in fact been no majority when the agreement wasexecuted and that a later change in that circumstance wasirrelevant to the issue.We have the converse in the instantcase: For the reasons noted, the early majority is not nowadequately put in issue; and majority, or lack of it, onAugust 1, 1968, when appropriateness of the unit wasquestioned, or on August 5, 1968, when bargaining wasrefused, is irrelevant to the present issue.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, Irecommend that the Company, Aero EngineeringCorporation,Houston,Texas,itsofficers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Lodge 1303,InternationalAssociation of Machinists and AerospaceWorkers, AFL-CIO, as the exclusive representative of allits employees in the appropriate unit with respect to ratesof pay,wages,hours of employment, or other conditionsof employment.(b) In any like or related manner interfering with,restraining,or coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.2.Take the following affirmative action, which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with the Unionas the exclusive representative of the employees in theappropriate unit, and embody in a signed agreement anyunderstanding reached.(b)Post at its place of business in Houston, Texas,copies of the attached notice marked "Appendix."' Copiesof said notice, on forms provided by the RegionalDirector for Region 23, shall be posted by the Company,after being duly signed by its representative, immediatelyupon receipt thereof, and be maintained by it for 60consecutivedaysthereafter,inconspiciousplaces,including all places where notices to its employees arecustomarily posted. Reasonable steps shall be taken by theCompany to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 23, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.''I L.G. W. U v. N L R. B. [Bernhard-AltmannTexasCorporation],366U.S. 731.'In the event that this RecommendedOrder is adopted by theBoard, thewords "aDecisionand Order" shall be substitutedfor the words "theRecommendedOrder of a Trial Examiner" in the notice In the furtherevent thatthe Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substitutedfor the words "aDecision andOrder."'In the event that this RecommendedOrder is adopted bythe Board,this provision shall be modifiedto read: "Notifythe RegionalDirector for AERO ENGINEERING CORP.Region 23, in writing,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILLbargain,upon requestwith Lodge 1303,International Association of Machinists and AerospaceWorkers, AFL-CIO,as the exclusive representative ofallemployees in the bargaining unit described hereinwith respect to rates of pay, hours of employment, orother conditions of employment,and embody in asignedagreement any understanding reached. Thebargaining unit is:179Allproductionandmaintenanceemployees,includingplantclericalemployees,excluding alladministrativepersonnel,watchmen,guards andsupervisors as definedby the Act.DatedByAERO ENGINEERINGCORPORATION(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board's Regional Office,6617 FederalOffice Building,515 Rusk Avenue,Houston,Texas 77002,Telephone 713-228-4296.